DETAILED ACTION

REASONS FOR ALLOWANCE
The claim amendment filed on 08/15/2022 was entered with pending Claims 16-23 and cancelled claims 1-15. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 16 is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
output as an accuracy score a vector including the likelihood that each of the plurality of images represents an image of each of the plurality of sites sought to be distinguished as a component; identify a representative vector representing the accuracy score of one or more grouped images for each of the plurality of clusters; and identify, from among the plurality of clusters, a predetermined number of clusters in ascending order of the sum of the respective inner products of the representative vector and respective standard basis vector for the plurality of sites sought to be distinguished, as a cluster into which the candidate image is grouped.
Claims 17-23 are dependent upon Claim 16 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667